Citation Nr: 1540970	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  10-46 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to a compensable initial evaluation for headaches for the period from April 24, 2006, in excess of 30 percent from April 29, 2014, and in excess of 50 percent from June 17, 2015.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Juliano, Counsel
INTRODUCTION

The Veteran served on active duty from June 1977 to June 1980.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii that granted service connection for headaches, and assigned a noncompensable disability rating, effective April 24, 2006.

In March 2012, the Veteran testified before the undersigned acting Veterans Law Judge at videoconference Board hearing at the RO in Honolulu, Hawaii.  A transcript of the proceeding has been associated with the claims file.

In March 2014 and September 2014, the Board remanded the Veteran's claim for further development.  This matter is now returned to the Board for further review.

Meanwhile, a July 2014 rating decision granted a higher, 30 percent rating for the Veteran's headaches, effective April 29, 2014.  Then, a July 2015 rating decision awarded a higher, 50 percent rating effective June 17, 2015.  As these decisions did not constitute a grant of the maximum benefit sought on appeal (100 percent), these initial rating matters remain before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's service-connected headaches are currently assigned a noncompensable rating for the period from April 24, 2006, a 30 percent rating effective April 29, 2014, and a 50 percent rating effective June 17, 2015.  The Veteran seeks higher initial ratings.

Most recently, in September 2014, the Board remanded the Veteran's claim so that he could be afforded a new VA examination to address the current severity of his headaches.  Pursuant thereto, a June 2015 VA examination was provided, which examination report answered all of the questions posed by the Board.  

The VA examiner noted that the Veteran had filed for disability with the Social Security Administration (SSA), with a decision pending.  The Board adds that in March 2014, the RO noted that no SSA data was found.  Circumstances may have changed between March 2014 and June 2015 with regard to SSA benefits, however.  Therefore, regrettably, the Board finds that another remand is necessary to obtain these records before a decision may be made on the claim.

On remand, the RO should re-send a copy of the last July 2015 supplemental statement of the case (SSOC) to the Veteran, as it was returned by the U.S. Postal Service in August 2015.  In doing so, the RO should take reasonable steps to verify the Veteran's current address.  At the same time, however, the Board emphasizes that:

[I]t is the burden of the veteran to keep the VA apprised of his whereabouts.  If he does not do so, there is no burden on the part of the VA to turn up heaven and earth to find him.

Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  

Accordingly, the case is REMANDED for the following action:

1.  Contact, and associate with the claims file all of the Veteran's records from, SSA.  If such records are unavailable, this must be documented in the claims file.

2.  Make reasonable efforts to verify the Veteran's current address, and re-send a copy of the July 2015 SSOC to his current (or last known) address.

3.  Then, readjudicate the Veteran's claim - please note in the SSOC that all VA treatment records dated since August 2010 were reviewed (in VVA and VBMS), and review such.  If the claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the appeal should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

